Holmes, J.,
concurring in part and dissenting in part. I concur in the majority’s conclusion that the property owner and lessor, Bowerston, owed no duty to appellees and that summary judgment in its favor was proper. However, I must dissent from the majority’s discussion and conclusion as to appellant Hoover’s liability.
The general rule in Ohio is that an occupier of land owes no duty to trespassers, regardless of age, beyond that of refraining from willful, wanton, or reckless misconduct, which is not even alleged in the case sub judice. See Railroad Co. v. Harvey (1907), 77 Ohio St. 235, paragraph three of the syllabus (waterworks company has no liability when it has no knowledge of child’s presence); Hannan v. Ehrlich (1921), 102 Ohio St. 176, 188 (no duty to trespassing eight-year-old when danger of overhang collapse was not caused by negligent operation of the sand pit, and when there was no notice that child was in peril); Soles v. Ohio Edison Co. (1945), 144 Ohio St. 373, 379 [29 O.O. 559] (no liability when there was no knowledge that children or adults ever went on premises and that fence was down); Centrello v. Basky (1955), 164 Ohio St. 41, 52 [57 O.O. 77] (no liability to ten-year-old child who was injured by an operating cement mixer parked on a public sidewalk as danger was not hidden); Brooks v. Norfolk & Western Ry. Co. (1976), 45 Ohio St. 2d 34 [74 O.O.2d 53], paragraph one of the syllabus (no liability to ten-year-old child who crushed his foot attempting to jump on board a moving train in a public park when there was no evidence of wanton misconduct on defendant’s part); and Elliott v. Nagy (1986), 22 Ohio St. 3d 58, 61 (no liability to nineteen-month-old child who drowned in owner’s swimming pool when presence of child was unforeseeable).
The only case which has held an occupier of land liable for injuries to a child trespasser was Coy v. Columbus, Delaware & Marion Electric Co. (1932), 125 Ohio St. 283.4 There, the property held a high voltage *195transformer and was bounded on one side by a pathway continuously used by adults and also by children as a playground, i.e., the owner had knowledge of the frequent presence of children in the vicinity. The owner was held liable for a child’s injuries by electric shock since it had let a protecting fence fall into disrepair, thus allowing such known children to have access to the latent, hidden and highly dangerous forces without a warning or sign of danger. Here, there is no evidence that the occupier of land had notice of frequent presence of children at the pump site. Hoover states in his deposition that he was told of only one child who had been seen on the pump site and whose mother was apprised of the situation.
Even if appellant did have notice that children were often in the area and acquiesced in such by not putting up signs or fences, his only duty would be to refrain from willful, wanton misconduct, not alleged here, and to use reasonable care to keep children, whose presence is known, away from hidden perils. Hannan, supra, at paragraph four of the syllabus. As to the second duty, the evidence is clear that appellant did not know Brent Wills was on the premises on the day of the accident and, in any event, a moving oil pump is not a hidden peril to a nine-year-old whose parents have warned him to stay away from the pump and who admits he knows he should stay away.
Additionally, the cases decided since Coy, supra, which do not impose liability, have overwhelmed its authority by their sheer numbers, and perhaps have even overruled it sub silentio. Whatever remaining force Coy, supra, has can be distinguished on the basis of this court’s ruling in Centrello, supra. There we held that “* * * a stationary concrete mixer of standard construction in visible and audible operation, which is safe so long as one does not place any part of his anatomy inside it and thus come in contact with its moving parts, may not in and of itself be classed as a dangerous instrumentality or machine.” Id. at 52. Here, an oil pump of standard construction, visibly and audibly in operation, is much more like the concrete mixer in Centrello, supra, and thus not a dangerous instrumentality, than it is like the high voltage electric transformer in Coy, supra.
In the most recent case on point, Elliott, supra, this court stated that the policy behind rejection of the attractive nuisance doctrine is to prevent imposition of a greater burden on landowners, who are often strangers to the children, than is imposed on parents. The unfairness in subjecting the *196former persons to lengthy, costly, and uncertain processes of determining liability is equally applicable to the case at bar. For all of the above reasons, I would order reversal of the appellate court’s decision in all respects and reinstatement of the trial court’s grant of appellants’ motions for summary judgment.
Locher, J., concurs in the foregoing opinion.

 Another case did hold an owner of an automobile liable for injuries sustained in 1913 by a four-year-old child (attempting to ride uninvited on the running board of the novel machine) because a “statical condition * 4 * [was] made perilous by * * * negligent operation” of the car after the owner had seen children flocking around it, including plaintiff, shooed them away, cranked the engine, shooed plaintiff away again, and drove off. Ziehm v. Vale (1918), 98 Ohio St. 306. That case is inapposite for the reason that it does not deal with landowner’s duty and because here there is no allegation of negligent operation of the oil pump itself, but merely an allegation of negligence for failure to warn of or protect from danger. Since Ziehm, this court has held that it is not negligence to fail to keep trespassers off one’s property. Brooks, supra, at 38, citing Morgenstern v. Austin (1959), 170 Ohio St. 113 [10 O.O.2d 9].
*195A second case has held that property owners or occupiers owe a greater duty to children than to adults under the same circumstances, Di Gildo v. Caponi (1969), 18 Ohio St. 2d 125, 127 [47 O.O.2d 282], However, that case dealt with a child who was invited as a social guest to the premises and thus was concerned with the duty to licensees, not trespassers. Additionally, the child in Di Gildo did not know the parked car was dangerous when the transmission gear was moved and, in the case subjudice, Brent Wills testified in his deposition that he knew he should stay away from the well site. Both of his parents had told him of the danger and to stay away from the well site, and he was capable of understanding such instructions, being nine years old and in the third grade.